EXHIBIT 10(e)(27)

 
 
 
 
 
 
Name: Participant Name
 
 
 
 
 
Company Name: XEROX CORPORATION
 
Award Summary
 
 
Plan Name: Performance Share
 
 
 
 
 
 
 
 
 
 
 
 
Awarded < enter # of shares> PS of XRX Stock on <enter date>
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Participant
 
<name>
 
Vesting Schedule
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Stock Symbol
 
XRX
 
Vest
Date
Target
Performance
Start Date
Performance
End Date
 
 
 
 
 
<vesting date>
<# of shares>
<enter start date>
<enter end date>
 
Award Date
 
<date>
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Awarded
 
< # of shares>
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Award Type
 
PSS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Award Description
 
Performance Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







